[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM IN RE: MOTION FOR SUMMARY JUDGMENT #104 CT Page 8657
"[S]ummary judgment `shall be rendered forthwith if the pleadings, affidavits and any other proof submitted show that there is no genuine issue as to any material fact, and that the moving party is entitled to judgment as a matter of law.'" Practice Book 384; Connecticut Bank  Trust Co. v. Carriage Lane Associates, 219 Conn. 772, 780-81, 595 A.2d 334 (1991). The moving party has the burden of showing that there are no material facts in dispute. Connell v. Colwell, 214 Conn. 242,246, 571 A.2d 116 (1990). Thus "[i]n deciding a motion for summary judgment, the trial court must view the evidence in the light most favorable to the nonmoving party." Id., 246-47.
Once the moving party has presented evidence in support of the motion, the opposing party must present evidence that demonstrates the existence of some disputed factual issue. Bartha v. Waterbury House Wrecking Co., 190 Conn. 8, 11-12,459 A.2d 115 (1983). "To oppose a motion for summary judgment successfully, the non movant must recite specific facts . . . which contradict those stated in the movant's affidavits and documents." State v. Goggin, 208 Conn. 606, 616-17,546 A.2d 250 (1988). If the nonmoving party does not respond to the summary judgment motion, "the court is entitled to rely upon the facts stated in the affidavit of the movant." Kakadelis v. DeFabritis, 191 Conn. 276, 280-81, 464 A.2d 57 (1983).
In the present case, the plaintiff has demonstrated that the defendant is in default and that the plaintiff is entitled to the requested relief under the loan agreement. Defendant Harris, however, has not offered any evidence that disputes the allegations or demonstrates the existence of any disputed fact. To the contrary, defendant Harris admits executing a ten thousand dollar loan agreement with the plaintiff. The defendant also admits that he defaulted on the loan agreement and is liable for the balance of the loan, costs, and attorney fees. Furthermore, the defendant asserts no special defenses with respect to his default.
There is no genuine issue of material fact and the plaintiff is entitled to judgment as a matter of law. Therefore, summary judgment is granted in favor of the plaintiff.
/s/ Sylvester, J. SYLVESTER CT Page 8658